DAVIS, Circuit Judge.
This is an appeal from a preliminary injunction entered by the District Court which, among other things, restrained the appellants from interfering with the appellees while engaged in picketing.
The picketing with which the appellants are alleged to have interfered was carried on by Local No. 654 of Brooklyn, New York, of the Boot and Shoe Workers Union at the plant of the Uneeda Slipper Corporation at No. 26 Exchange Place, Jersey City, N. J., and also by Local No. 76-B of the Upholsterers, Carpet and Linoleum Mechanics International Union of North America at the plant of the Pacific Parlor Frame Company at No. 18 Whiton Street, Jersey City, New Jersey.
Since the injunction was issued, the Uneeda Slipper Corporation has filed a voluntary petition in bankruptcy (District ■Court Docket No. 27,469), has discontinued all operations and is out of business. The Pacific Parlor Frame Company and Local No. 76-B have entered into a contract agreeably settling the differences between them and the appellees are no longer interested in picketing the company.
Consequently the questions have become moot, and, on the authority of Leader et al. v. Apex Hosiery Co., 302 U.S. 656, 58 S. Ct. 362, 82 L.Ed. 508, the cause is remanded to the District Court with directions to vacate the injunction and dismiss the bill of complaint.